Citation Nr: 0721269	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right foot and ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran-appellant had active duty service from June 1981 
to July 1982.  

This appeal originates from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey that determined that new and material 
evidence had not been received to reopen a previously denied 
claim of entitlement to service connection for a bilateral 
foot disability.  The veteran ultimately clarified the 
disability in question and perfected an appeal as to 
entitlement to service connection for a right foot and ankle 
disability.  

In November 2006, the veteran appeared at a Board hearing at 
the RO in Newark, New Jersey, before the undersigned.  The 
transcript of that hearing has been associated with the 
claims file.  

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a right foot and 
ankle disability, the issue will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for a bilateral foot condition in November 2002.  
The veteran was provided notice of that decision in November 
2002 but did not submit a notice of disagreement within one 
year of that notice.  

2.  The evidence associated with the claims file subsequent 
to the November 2002 rating decision is neither cumulative 
nor redundant, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a right foot and ankle disability and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a right foot and ankle disability.  


CONCLUSION OF LAW

Evidence received since the November 2002 rating decision is 
new and material, and the veteran's claim for service 
connection for a right foot and ankle disability is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

When this claim is addressed by the RO on a de novo basis, 
there must be compliance with the statutory, regulatory, and 
judicial requirements of notification and assistance.  

New & Material Evidence Analysis

The RO denied a claim of entitlement to service connection 
for a bilateral foot disability in November 2002.  The 
veteran was provided notice of that decision in November 2002 
but did not submit a notice of disagreement within one year 
of that notice.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

In order to reopen a claim there must be added to the record 
"new and material evidence."  38 U.S.C.A. § 5108.  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), as amended, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

At the time of the November 2002 denial, the claims file 
included the veteran's service medical records that showed 
the veteran's treatment for right foot pain in October 1981, 
and trauma sustained to the right ankle in December 1981, as 
well as the report of a September 2002 VA examination in 
which the VA examiner opined that the veteran's bilateral 
foot pain was due to his ankle injury in service.  The 
specified basis for the final disallowance of the appellant's 
claim of entitlement to service connection for a bilateral 
foot disability in November 2002 was that the VA examiner's 
opinion was not credible because he did not have the 
veteran's medical records for review at the time of the 
examination, and that the veteran did not have subsequent 
treatment of his right foot or right ankle since service so 
as to show that a chronic disability resulted.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in November 2002 includes pertinent 
private and VA medical records from March 1999 through August 
2005, and a copy of a photograph dated in October 1981 during 
the veteran's period of service depicting the veteran wearing 
a bandage wrap around his right ankle and foot.  There is 
also the report of a June 2005 orthopedic examination of the 
right ankle and foot in which the veteran described, by 
history, the injury to his right ankle and foot during 
service in 1981 and 1982 and his subsequent problems since he 
left service.  Following examination, the impression was 
right ankle chronic sprain and right foot fasciitis.  

This evidence received since the November 2002 denial is 
neither cumulative nor redundant, and particularly in 
assuming its credibility, when viewed in connection with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim. Accordingly, 
reopening the veteran's claim for that disability is 
warranted.  


ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for a right foot and ankle 
disability is reopened.


REMAND

Having reopened the appellant's claim of entitlement to 
service connection for a right foot and ankle disability, it 
is incumbent upon the RO to readjudicate that claim on a 
de novo basis with consideration of all of the evidence, both 
new and old.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2006) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for an 
appropriate examination is shown for the proper assessment of 
the veteran's claim of entitlement to service connection for 
a right foot and ankle disability.  38 U.S.C.A. § 5103A (West 
2002).

Accordingly, this case is REMANDED for the following:

1.  The claims file must be reviewed to 
ensure that all notice obligations have 
been satisfied with respect to the claim 
of entitlement to service connection for 
a right foot and ankle disability in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006).  
At the very least, the veteran must be 
provided VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
substantiate his claim for service 
connection, and establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

The appellant should be advised that he 
is to submit all relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Then, schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran has a current right 
foot and ankle disability and, if found, 
whether it bears any relationship to 
service, including any injury identified 
in the service medical records.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner must address the 
following medical question:
Is it at least as likely as not that a 
right foot and ankle disability found 
is related by etiology to service on 
any basis?  The examiner should 
provide a complete rationale for any 
opinion expressed.  

3.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issue 
of entitlement to service connection for 
a right foot and ankle disability should 
be readjudicated on a de novo basis.  

The veteran has the right to submit additional evidence on 
the matter remanded.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim, and may result in a denial.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C. §§ 5109B, 7112).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


